Case 3:19-cv-04593-LB Document 79-36 Filed 03/26/21 Page 1 of 5




                     EXHIBIT L
         Case 3:19-cv-04593-LB Document 79-36 Filed 03/26/21 Page 2 of 5




DANIEL WOHLGELERNTER, M.D
                                                                         2299 Century Hill
                                                                   Los Angeles, CA. 90067
_____________________________________________________________________________________
                                                                    phone (310) 729-2202
                                                                       Fax (310) 492-9793
                                                           Email: drdan@iheartdrdan.com

February 17, 2021

J Gary Gwilliam
1999 Harrison St. Suite 1600
Oakland, California 94612

                                      RE: Bauer v City of Pleasanton
                                         Decedent: Jacob Bauer
                               Date of Death: August 1, 2018 (38 years old)
                                       Date of Birth: June 27, 1980

Dear Mr. Gwilliam :

I am a board-certified cardiologist with substantial experience in sudden cardiac arrest and sudden cardiac
death, including my service as the director of the ICU and CCU at Providence- St. John’s Hospital in Santa
Monica, CA, and in my current position as Section Chief of Cardiology at Providence-St. John’s.

I am knowledgeable about peer-reviewed medical and scientific research on the topics of pathophysiology
of cardiac arrest and the specific type of cardiac arrest known as PEA (pulseless electrical activity). The
knowledge base that I utilize has been formed by my 35 years of clinical practice and experience, and my
previous and ongoing review of clinical and experimental literature.

On February 3, 2021, I was retained as an expert to review relevant materials and provide expert opinion
on this matter, date of incident, August 1, 2018, and to consider and to render expert opinion on whether
the restraining process was contributory to Mr. Jacob Bauer’s death.

I have reviewed the following materials:

•      Autopsy photos subpoenaed from the Coroner’s Office
•      Medical records (prior records of Jacob Bauer, LPFD incident report, records from Stanford, and
the EMS report)
•      Confidential Administrative Review
•      Investigation Report
•      Reports from Dr. Cyril Wecht
•      Coroner Report
•      Death Certificate
•      Plaintiffs’ Second Amended Complaint
•      Bodycam footage of interview with LPFD Fire Captain Jorge Diaz
•      Bodycam Footage of interview with LPFD Fire Engineer Patrick Thomson
*paramedic depositions taken on February 2, 2021:
Witness – Patrick Thomson

                                                    1
         Case 3:19-cv-04593-LB Document 79-36 Filed 03/26/21 Page 3 of 5



Witness – Captain Jorge Diaz
*Dr. Ferenc’s deposition transcript



PERTINENT MEDICAL HISTORY:

Jacob Bauer was a 38-year-old man with a history of mental health issues, morbid obesity and
methamphetamine use.
Mr. Bauer was behaving erratically in a grocery store in the city of Pleasanton, CA. on 8/1/2018 in the
afternoon. Mr. Bauer was asked to leave the store and staff called the police.
Police officers made contact with Mr. Bauer and decided to detain Mr. Bauer, and a struggle ensued in
which officers attempted to subdue and handcuff Mr. Bauer who physically resisted. The officers initially
restrained Mr. Bauer in a prone (face down) position while attempting to handcuff him. Blows were
applied to his back, and he was restrained with pressure on his back. Taser electroshock was utilized
multiple times, once in Taser mode and the rest of the applications in stun drive mode. Mr. Bauer’s legs
and lower torso were restrained in the “Wrap” restraint device. He was turned supine (face up) and the
“Wrap” restraint device was applied to his torso. and photos demonstrate that Mr. Bauer’s position in
the device was with torso hunched forward and head/neck bent forward. A spit hood was applied over
his head. After the WRAP was fastened and Mr. Bauer was seated in an upright position, handcuffed,
and completely bound, an officer continued to hold Mr. Bauer’s legs down by kneeling on them. Two
officers were holding Mr. Bauer’s shoulders down. The officer holding Mr. Bauer’s right shoulder placed
a knee on his back, and leaned part of his bodyweight on him, in addition to pressing his shoulders down
with his hands, forcing Mr. Bauer’s torso into a less than 90-degree angle. This position was maintained
for at least 5 minutes. Mr. Bauer’s breathing became shallower, his movements lethargic, and his face
began to turn blue. An ambulance arrived on scene . Mr. Bauer was not medically evaluated, but rather
was first given a 4 mg dose of the sedative midazolam intramuscularly, at approximately 8.5 minutes
after the paramedics arrived on scene. Multiple officers and paramedics loaded Mr. Bauer onto a
gurney 12 minutes after the ambulance arrived. One paramedic noted that Mr. Bauer’s “pupils [were]
huge.” Three minutes after being loaded on the gurney, one paramedic felt for Mr. Bauer’s pulse via the
carotid artery but did not state whether he found a pulse or not. Once in the ambulance,
paramedic/EMT personnel remove the spit hood and noted Mr. Bauer to appear “bluish” and then
noted that he was apneic and pulseless. Resuscitative efforts were initiated, including intubation and
application of an automated chest compression device, and he was transported to the hospital. At the
emergency room, esophageal intubation was noted and the tube was removed and a physician re-
intubated the patient endotracheally. Resuscitative efforts at the hospital were unsuccessful, and Mr.
Bauer was pronounced dead. Asystole and pulseless electrical activity were recorded on cardiac
monitoring during resuscitative efforts.

On August 2, 2018, an autopsy was conducted by Dr. Ferenc.21 The external examination revealed
injuries to the head, neck, torso, and limbs, including abrasions to the head, conjunctival petechiae,
contusions to the anterior fatty tissues and fat and muscle of the back, and abrasions and contusions of
the wrists and arms. Mr. Bauer was 5’9” tall and weighed 274 pounds, with a BMI of 40.5, indicative of
severe, morbid obesity. He was found to have cardiac hypertrophy and dilation, foam in bronchi,
pulmonary congestion, an enlarged spleen and liver, and a toxicology screen positive for
methamphetamine (0.42 mg/L).
Notably, the 4 mg of midazolam that was administered to Mr. Bauer intramuscularly was not detected in
his postmortem blood. This finding led Dr. Ferenc to conclude that Mr. Bauer’s “circulatory system had
already collapsed or was in the process of collapsing when the dose was administered.”

                                                   2
          Case 3:19-cv-04593-LB Document 79-36 Filed 03/26/21 Page 4 of 5



Dr. Ferenc concluded that the cause of death was due to acute methamphetamine toxicity, and that
other significant conditions included probable mechanical asphyxia while being placed in restraint
device by police, cardiac hypertrophy, and morbid obesity. The manner of death was ruled as an
accident.
A second autopsy was performed on September 12, 2018 at 9:30 by Dr. Cyril Wecht (forensic pathology),
at the request of Mr. Bauer’s family. In his report, Dr. Wecht concluded that the cause of Mr. Bauer’s
death was a result of asphyxia during physical restraint by police, including blunt force pressure and
impacts, handcuffing behind the back, encasement in the WRAP, and spit mask. He added that acute
methamphetamine intoxication, TASER shocks, and morbid obesity were contributing factors to Mr.
Bauer’s death.

ANALYSIS & OPINIONS:

It is my opinion, with a reasonable degree of medical certainty, that Mr. Bauer’s death was due to
restraint/compressive asphyxia with mechanical obstruction of respiration, secondary to compressive
force applied to his torso by the police officers, in conjunction with the WRAP device creating restriction
of ventilatory activity, with resultant respiratory compromise and subsequent development of
hypoxia/hypoxemia causing PEA cardiac arrest.

The combination of compressive asphyxia and the physiologic effects of violent struggle including lactic
acidosis, increased oxygen demand, catecholamine surge, hyperthermia, and generalized exhaustion
created an overwhelming oxygen debt, causing hypoxia and cardiac arrest. The modest amount of
methamphetamine in Mr. Bauer’s circulation may have augmented these effects by producing elevated
blood pressure and elevated heart rate.

Pulseless electrical activity (PEA), also known as electromechanical dissociation, refers to cardiac arrest in
which the electrocardiogram shows a heart rhythm that should produce a pulse, but does not. The rhythm
strips obtained at the time of the cardiac arrest demonstrated PEA.

The following medical literature is informative regarding PEA cardiac arrest: 2005 American Heart
Association Guidelines for Cardiopulmonary Resuscitation and Emergency Cardiovascular Care (December
2005). "Part 7.2: Management of Cardiac Arrest". Circulation. 112 (24 Suppl): IV 58–66.
doi:10.1161/CIRCULATIONAHA.105.166557.

As is documented in the cardiology literature, PEA may be caused by many conditions, but its most
frequent causes are hypovolemia and hypoxemia. “Hypoxia secondary to respiratory failure is probably
the most common cause of PEA, with respiratory insufficiency accompanying 40-50% of PEA cases.”
emedicine.medscape.com/article/161080-overview#a6-updated 11/20/17.

In reviewing the literature and as confirmed by my extensive experience as a cardiologist, the only
plausible and possible cause of PEA cardiac arrest in Mr. Bauer was hypoxia/hypoxemia, secondary to
restraint/compressive asphyxia. No other cause of PEA is plausible or relevant in the case of Mr. Bauer.

I totally reject the contention that the cause of the sudden cardiac arrest and death in Mr. Bauer was a
methamphetamine overdose. The fact that the cardiac rhythm at the time the Paramedics confirmed
cardiac arrest was PEA is incompatible with the theory that methamphetamine was the culprit. The
hypothesis that methamphetamine caused the cardiac arrest would only be plausible if the cardiac
monitor that confirmed this cardiac arrest showed ventricular tachycardia or ventricular fibrillation.

                                                      3
         Case 3:19-cv-04593-LB Document 79-36 Filed 03/26/21 Page 5 of 5



Methamphetamine, even at lethal levels of intoxication, does NOT cause PEA. The only acceptable
pathophysiologic explanation of the PEA in this case is hypoxia/hypoxemia due to asphyxia.

This restraint asphyxia in conjunction with the heightened requirement for oxygen created a lethal oxygen
supply-oxygen demand imbalance for Mr. Bauer, with resultant hypoxia and subsequent PEA cardiac
arrest.

Under penalty of perjury, I hereby swear that the opinions stated above are true and correct within a
reasonable degree of medical probability. I also reserve the right to review the reports of other expert
witnesses retained in this case by all parties, and review other materials as they become available in the
case, and provide additional opinions as appropriate.

Sincerely yours,



DANIEL WOHLGELERNTER, MD, FACC




                                                    4
